DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli (US 2011/0049306) in view of DeLorean (US 2014/0158816).

Regarding independent claims 1 and 11:
Yoeli discloses a VTOL aircraft comprising a fuselage (128) and front (132) and rear (136) vertical thrust fans positioned forward and aft of the fuselage (Fig 6) rotating in respective first and second planes (defined by the propeller).
Yoeli discloses a first/forward plane higher than the second/rear (Fig 6), and a first/forward plane aligned with the second/rear (Fig 8; [0084]), but does not disclose the second/rear plane higher than the first/forward plane.
DeLorean teaches a VTOL aircraft having front and rear vertical thrust fans (116), whereby the rear fan may be in a higher plane, lower plane, or aligned plane ([0064]), with the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yoeli to use a higher forward plane than rear plane as taught by DeLorean as this is one of three recognized alternatives for placement of the fans relative to each other and the fuselage, in order to provide stability to flight of the vehicle, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claims 2, 3, and 12:
The discussion above regarding claims 1 and 11 is relied upon.
Yoeli discloses the fuselage comprising an airfoil shape along a longitudinal section (Fig 6) and a leading edge of the fuselage facing the front vertical thrust fan and positioned above the first plane (Fig 6).

Regarding independent claim 10, and claims 4, 6, 13, and 15:
The discussion above regarding claims 2, 3, 11, and 12 is relied upon.
Yoeli as modified renders the trailing edge of the fuselage behind and below a forward edge of the rear fan such that the fan is positioned adjacent the upper profile of the fuselage between the leading and trailing edge (Yoeli teaches the fan adjacent and forward edge above the trailing fuselage edge, with the modification rendering the fan higher along the edge).



The discussion above regarding claims 4 and 13 is relied upon.
Yoeli discloses a distribution of aerodynamic pressure on the upper profile defining a negative pressure area and a positive pressure area inward to the upper profile (inherent to the aerodynamics of the system), but does not specifically disclose the forward edge of the rear fan positioned at a border line between the negative and positive pressure areas.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced in [0025], “in some configurations”), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Yoeli to locate the fan at the border of pressure regions for the predictable advantage of providing the specific desired stability in flight (per the teachings from DeLorean), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli (‘306) in view of DeLorean (‘816) as applied to claims 1 and 2 above, and further in view of Piasecki (US 3 184 183).

Yoeli discloses two sets of vanes in the airflow path (as generally seen in Figs 4, 5, and 23-27), with at least one set above the trailing edge of the fuselage (as the fan is above, and one set is above the fan), but does not disclose the vanes positioned below the rear thrust fan.
Piasecki teaches two sets of vanes below the fan (as seen in Figs 2 and 9).
In re Japikse, 86 USPQ 70.
Further, Yoeli as modified would render the vanes spaced a “maximum amount possible” (not defined by any structure, thus any spacing may be considered the “maximum possible” for such an arrangement) while preventing either from exceeding out of the body contour line, as they would be placed within the duct (both Yoeli and Piasecki maintain the vanes within the duct). However, it is also noted that re-spacing the vanes would be a simple matter of rearranging the components, which is held to be of routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619